Citation Nr: 0308454	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a left below the knee 
amputation, as secondary to the service-connected disability 
of an old fracture, left lower tibia and ankle, with mal-
alignment and eversion of the foot.

Entitlement to an increased evaluation for the residuals of 
an old fracture, left lower tibia and ankle, with mal-
alignment and eversion of foot, loss of function and motion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  His report of separation reveals that he was awarded 
the Purple Heart Medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  
These claims were remanded by the Board in April 2001 for 
further development.  All possible development having been 
completed, these claims now return to the Board.

While this case was undergoing review a motion was made to 
advance the case on the docket.  As the case was undergoing 
active review, there was no reason to rule on the motion.  
Now as a decision on the merits is to be issued, there is no 
benefit to accrue by further ruling on the motion.  Such 
action would, at this point in the process, delay the 
promulgation of this decision.


FINDINGS OF FACT

1.	The veteran's left below the knee amputation did not 
occur until many years after service, and the preponderance 
of the medical evidence which has been submitted does not 
etiologically link the veteran's left below the knee 
amputation to service or to his service-connected old 
fracture, left lower tibia and ankle, with mal-alignment and 
eversion of foot.  

2.	Immediately prior to the veteran's left below the knee 
amputation, his residuals of an old fracture, left lower 
tibia and ankle, with mal-alignment and eversion of foot 
consisted of only some possible calf muscle atrophy; the 
veteran's 20 percent evaluation for this disability has been 
in effect for over 20 years.


CONCLUSIONS OF LAW

1.	A left below the knee amputation was not incurred in or 
aggravated by active service and is not proximately due to, 
the result of, or aggravated by his service-connected 
residuals of an old fracture, left lower tibia and ankle, 
with mal-alignment and eversion of foot.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

2.	The criteria have not been met for an evaluation higher 
than 20 percent for the residuals of an old fracture, left 
lower tibia and ankle, with mal-alignment and eversion of 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 2000 rating 
action, and were provided a Statement of the Case dated April 
2000, and a Supplemental Statement of the Case dated January 
2003, as well as a Board remand dated April 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in May 2002, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated August 
2002.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
relevant evidence that could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
provided with specific notice as to which party will get 
which evidence, as all the available relevant evidence has 
been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

Historically, the veteran's service medical records indicate 
that, in June 1945, as the result of a train accident in 
service, he had a moderate simple complete fracture of the 
left tibia and the junction of the lower and middle third of 
the tibia.  The veteran was initially granted a 40 percent 
evaluation for this disability, cited as unfavorable 
anklyosis of the left ankle due to an old fracture, with 
posterior angulation of fragments.  In April 1951, the 
veteran's evaluation for his disability was reduced to 20 
percent, based on the results of a VA examination, which 
noted that the veteran had no atrophy of the leg muscles, and 
that there was no definite anklyosis of the joint, but that 
there was definite restrictive motion.

In October 1999, the veteran submitted a claim for an 
increased rating for his left leg disability, and also 
indicated that he felt that service connection for a left leg 
below the knee amputation was warranted, as secondary to his 
service connected left leg disability.  The relevant evidence 
of record includes the reports of private inpatient and 
outpatient treatment, and a VA examination.

Many of the submitted records do not deal with the veteran's 
left leg problem directly, but show continued treatment for 
many of the veteran's other health problems, to include 
coronary artery disease, congestive heart failure, pleural 
effusion, anemia, diabetes, high cholesterol, cardiomyopathy, 
colon polyps, dyspnea, and pneumonia.

A private record dated November 1990, which appears to be 
primarily related to treatment for back pain, indicates that 
the veteran had definite calf muscle atrophy, possibly 
related to an old injury, and that it had never returned to 
normal.  He was noted to have peroneal nerve weakness on 
eversion of the left foot against resistance, and he stated 
that this had been a problem since he had disc surgery in the 
past.

A private treatment record dated December 1990 indicates that 
the veteran had pain in his lower back with some left leg 
radiation.  It was noted that the veteran's left knee had 
given way the previous day, and he fell apparently flexing 
both knees.  X-rays of the left knee showed some bony 
spurring, flattening, and loss of joint space, but no acute 
bony injury.  It was noted that the veteran had pre-existing 
arthritis of the left hip and left knee as well as 
degenerative joint disease in the lumbar spine.  He 
definitely had muscle atrophy secondary to nerve root 
involvement.

A letter to the veteran's doctor from another physician dated 
May 1997 noted that the veteran reported having a corn on his 
foot, for which he used a corn pad, as a result of which, in 
removing the corn pad, he developed a small wound on the left 
foot, with which he has had problems.  He was noted to have 
been diagnosed as a diabetic for 25 years, and had previously 
been on insulin, and more recently was back on oral agents.  
He had not had any previous problems with his feet.  He gave 
a history of poor feeling in his feet and legs for some time.  
He also gave a history of coronary artery disease with 
previous angina, and angioplasty back in 1993.  He was more 
recently having some additional problems with increased chest 
pain and was found to have exertional syncope and 
hypotension.  He also has a long history of hypertension.  He 
noted he had always had a problem with weight and arthritis.  
He had a right-sided cerebrovascular accident in 1977 with 
essentially complete return of function.  The examiner noted 
that there was a .3 by .2 by .1 cm wound over the lateral 
aspect of the fifth metatarsal head.  The veteran was 
diagnosed with a diabetic foot ulcer with possible underlying 
osteomyelitis.  The examiner recommended that the veteran be 
evaluated for underlying bone infection.  Radiology reports 
of the veteran's left foot, done in conjunction with his 
nonhealing wound, noted soft tissue inflammatory changes, 
with no osteomyelitis demonstrated.

A letter dated March 1999 from a private physician to the 
veteran's private physician is of record.  It indicated that 
the veteran had a long history of a nonhealing wound on the 
lateral aspect of the left foot, and had undergone treatment 
in the past both at the wound center as well as with surgical 
debridement,  however, the wound had persisted.  This 
physician indicated that he recommended that the veteran 
undergo amputation of the left fifth toe with a portion of 
the remaining metatarsal bone.  A further treatment record 
dated March 1999 indicates that the veteran had a twenty-year 
history of diabetes, and had diabetic neuropathy.  It was 
noted that the veteran had a wound of the lateral aspect of 
the left foot for about 2.5 years, for which he had undergone 
several operative procedures.  The veteran underwent a 
metatarsectomy in April 1999.  The veteran did have an 
occurrence of cellulitis subsequent to this surgery, which 
resolved.

Records from May and June 1999 show continued treatment of 
the veteran's wound, consisting of debridement of the skin 
and subcutaneous tissue.

An aortography of the veteran's leg in June 1999 noted 
moderate stenosis in the proximal aspect of the left peroneal 
artery.  There was reconstitution of the posterior tibial 
artery on the plantar aspect of the left foot.  There was 
mild to moderate atherosclerotic disease in the left 
superficial femoral artery.  There was mild to moderate 
atherosclerotic disease in the right superficial femoral 
artery with two vessel run off on the right.  There was a 
severe focal stenosis in the mid right anterior tibial 
artery.

In June 1999, the veteran underwent a left below the knee 
amputation.  Records from that procedure indicated that a 
distal vascular bypass had been considered, but was unable to 
be accomplished due to severe peripheral vascular disease.  
Pathology report from that surgery noted severe 
atherosclerosis with chronic ulcer, consistent with early 
gangrene.  Records show the veteran underwent physical 
therapy after his amputation.

A letter from a private physician, dated September 15, 1999, 
indicates that he had been following the veteran for a 
problem with his foot.  He noted that the veteran did have 
diabetes, which eventually caused poor circulation.  The 
physician indicated that apparently the veteran had a crush 
injury to the left leg in service, and had chronic problems 
with the left leg, including what the examiner thought 
sounded like some circulatory problems with it, since that 
time.  It was noted that the veteran has never had any 
trouble with his right foot.  The examiner indicated that the 
veteran's crushing injury may have possibly lead to the 
veteran's ultimate problems that required a left below the 
knee amputation.

X-rays of the veteran's left knee taken in September 2000, 
due to the veteran's reports of pain, noted the amputation to 
the proximal left lower leg, but found no convincing evidence 
of bony erosion or periosteal reaction.

A letter from the veteran dated June 2001 indicated that he 
was prescribed an ankle brace for his left foot sometime in 
the early 1970s, by a private physician.  The veteran further 
indicated that he lost total use of his left leg in 1990, and 
although physical therapy and a brace helped some, his leg 
was still very weak when it was amputated.

The veteran received a VA examination in August 2002.  The 
report of that examination indicates, in relevant part, the 
past medical history of the veteran.  After examination, the 
examiner diagnosed the veteran with type 2 diabetes mellitus, 
with extensive vascular disease, diabetic nephropathy, and 
severe diabetic vasculopathy with severe stenosis of the 
right anterior tibial artery and occlusion of the left 
anterior tibial artery, status post below knee amputation on 
the left secondary to his vascular disease.  The examiner 
concluded that there was no relation of the veteran's war 
injuries to his vascular disease and amputation.


The Law
Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


The Law
Entitlement to an Increased Rating

As noted, it is maintained that the 20 percent disability 
evaluation currently assigned to the veteran's residuals of 
an old fracture, left lower tibia and ankle, with mal-
alignment and eversion of foot, loss of function and motion, 
is inadequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran's service-connected 
residuals of an old fracture, left lower tibia and ankle, 
with mal-alignment and eversion of foot, loss of function and 
motion, are currently rated as 20 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of 
the tibia and fibula.  That code provides a 10 percent 
disability rating where there is malunion and slight knee or 
ankle disability, a 20 percent disability rating where there 
is malunion and moderate knee or ankle disability, and a 30 
percent disability rating where there is malunion and marked 
knee or ankle disability.  A 40 percent disability rating is 
provided for nonunion of the tibia and fibula with loose 
motion and requiring a brace.

The Board also points out that under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2002).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left below the 
knee amputation as secondary to the service-connected 
disability of old fracture, left lower tibia and ankle mal-
alignment and eversion of the foot.  In this regard, the 
Board notes that the preponderance of the evidence submitted 
indicates that the veteran's amputation was due to his 
nonservice connected diabetes and coronary artery disease.  
Specifically, a May 1997 report noted that the veteran's 
wound on his left foot was a diabetic foot ulcer.  Records 
since that time clearly indicate that this wound failed to 
heal, requiring numerous treatments over the years, and 
eventually resulting in his left below the knee amputation.  
The report of an August 2002 VA examination clearly indicated 
that the veteran's war injuries were not related to his 
vascular disease and amputation.

The Board does recognize the September 1999 opinion of a 
private examiner who indicated that the veteran's crushing 
injury may have possibly lead to the veteran's ultimate 
problems that required a left below the knee amputation.  
However, the Board finds this opinion to be very speculative, 
in that the examiner found that the veteran's war injury 
"may have possibly led" to his amputation; the Board also 
points out that this same examiner noted that the veteran had 
diabetes which eventually caused poor circulation.  Thus, 
considering all the evidence of record, the Board finds that 
service connection is not warranted for the veteran's left 
below the knee amputation.  The overwhelming weight of the 
evidence shows that the amputation was the result of non-
service connected disorders.

Further, taking into account all relevant evidence, the Board 
finds that the veteran is properly rated as 20 percent 
disabled for his service-connected old fracture, left lower 
tibia and ankle, with mal-alignment and eversion of foot, 
loss of function and motion.  In this regard, the Board 
recognizes that the area affected has been amputated.  
However, in reviewing records just prior to the veteran's 
amputation, there is no indication that the veteran was 
suffering from any significant residuals of his service 
related injury.  Records from November and December 1990 do 
indicate that the veteran had calf atrophy, that was found to 
be possibly related to his service connected injury; however, 
records from 1997 and 1999 do not indicate that the veteran 
was having trouble due to his service connected disability, 
but rather to his nonhealing diabetic ulcer, and his 
atherosclerotic disease of the arteries of the left leg.  No 
mention was made at that time of any calf muscle atrophy, or 
any other residuals that the veteran retained from his 
service connected disability, such that even a compensable 
rating would be warranted.  However, the veteran's rating had 
been in effect since 1951, over 20 years, and as such, it is 
a protected rating, and cannot be reduced expect upon a 
showing of fraud.  Therefore, the Board finds that the 
veteran is currently properly rated as 20 percent disabled 
for his service-connected old fracture, left lower tibia and 
ankle, with mal-alignment and eversion of foot, loss of 
function and motion.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left below the knee 
amputation, as secondary to the service-connected disability 
of an old fracture, left lower tibia and ankle, with mal-
alignment and eversion of the foot, is denied.

Entitlement to an increased evaluation for the residuals of 
an old fracture, left lower tibia and ankle, with mal-
alignment and eversion of foot, loss of function and motion, 
currently evaluated as 20 percent disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

